Title: From James Madison to William Willis, 13 June 1804 (Abstract)
From: Madison, James
To: Willis, William


13 June 1804, Department of State. “The answer I have forwarded to your letter intimating that you intended to draw upon me for the balance of your account, will explain the reason why the Bill enclosed in your letter of the 5th. inst. cannot be accepted and is herewith returned. I have sent your account to the Treasury for settlement, which will be entered upon, as soon as you furnish the necessary vouchers.”
